Hill, J.
1. Jurisdiction in a court of equity must first exist before it can exercise equitable powers. Jurisdiction must precede rather than follow receivership, injunction,- etc.
2. Where a minority stockholder in a domestic corporation brought suit on behalf of himself and others similarly situated, against a foreign corporation, alleging that it was the holder of a majority of the stock of the domestic corporation, and praying for a recovery of damages in favor of the domestic corporation on account of alleged fraudulent acts on the part of,the foreign corporation in securing possession of the plant and assets of the domestic corporation, to the exclusion of the stockholders, under a lease of the plant and its assets for a period of five years on terms which were alleged to be enormously advantageous to the foreign corporation, and at a rental which was very small, and which resulted in enormous profits to .the latter corporation; and where *589the prayer was for injunction, receiver, and the recovery as damages of the profits alleged to have been fraudulently obtained, for the use of the stockholders of the domestic corporation, on the theory that the lease was fraudulent and void, and a judgment was also prayed against the foreign corporation, with a special lien against certain shares of the stock in the domestic corporation owned by the foreign corporation; and -where the foreign corporation filed a special appearance in the nature of- a plea to the jurisdiction, and also a demurrer, and a similar appearance was filed by the domestic corporation, it was error to strike the special appearances and pleas to the jurisdiction and to overrule the demurrers on the same ground. Nothing decided in the cases of Hamil v. Flowers, 133 Ga. 216 (65 S. E. 961), and Peoples Bank v. Cleveland, 117 Ga. 908 (44 S. E. 20), and nothing contained in section 5554 of the Civil Code of 1910, would authorize the bringing and maintaining of a suit as indicated above. The decisions in the above-cited cases are different in their facts from the present case, and are not controlling.
No. 103.
December 13, 1917.
Rehearing denied February 20, 1918.
Equitable petition. Before Judge Cox. Dougherty superior court. September 29, 1916.
Candler, Thomson & Hirsch and Pottle & Ilofmayer, for plaintiffs in error. Pope & Bennet, contra.

Judgment reversed.


All the Justices concur.

ON MOTION ROE REHEARING.
Hill,.J.
The remedy which the law gives for the enforcement of a right does not necessarily embrace a right on the part of the complaining party to choose his own forum in which to litigate his cause. The defendant also is interested in the question of the jurisdiction in which an alleged right is to be urged against him, and is entitled to have the controversy adjudicated in a venue which the law provides for. The venue of suits in this State, legal and equitable, is controlled by constitutional and statutory provisions. The mere fact that there is property belonging to a defendant within its territorial jurisdiction does -not authorize a court of equity to seize it, the plaintiff having no lien thereon or present interest therein; and its seizure under such circumstances will not confer upon the court a jurisdiction it did not already possess. To the contention that it may be seized under an equitable attachment, analogous or equivalent to an attachment at law, the reply is that there is no provision in our law for the issuance of an equitable attachment. The writ of attachment is purely a creature of statute, and is confined to common-law actions. See Bucyrus Co. v. McArthur, 219 Fed. 266; Ayers v. Graham Steamship Co., 115 Ill. App. 137 (2), 142; McPherson v. Snowden, 19 Md. 197; Phillips *590v. Ash’s Heirs, 63 Ala. 414, 418. There is no statute in this State giving to a court of equity power to issue attachments as in cases at law. Of course, a court of equity could deal with the res where it had jurisdiction by reason of the provisions of section 5554 of the Civil Code, but the present case does not fall within any of the instances there enumerated.

Rehearing denied.


All the Justices concur, except